DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-5 in the Remarks, filed March 11, 2021, with respect to claims 13-27 have been fully considered and are persuasive.  The rejections of claims has been withdrawn. 
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Ali Sobhani on June 17, 2021.
4.	The application has been amended as follows: 
	In claim 26, line 9, removed the phrase “allocation of the downlink data signals in the specific cell” and inserted with --whether or not a downlink data signal is actually allocated in the specific cell--.
	The examiner’s amendment was made to place the claim in condition of allowance.
Allowable Subject Matter
Claims 13 -27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “when application of the spatial bundling in a specific cell among the plurality of cells is indicated by the higher layer signaling, the processor determines whether or not the spatial bundling is applicable in the specific cell, based on whether or not a downlink data signal is actually allocated in the specific cell”, when the spatial bundling is considered within the specific structure or combination of steps recited in the device of claims 13, 26, and 27 or in the method of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467